Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Chigozie M. Enoch appeals the district court’s order granting Defendant’s motion for summary judgment in his civil action alleging retaliation under Title VII of the Civil Rights Act of 1964, as amended. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Enoch v. Advanced Bioscience Labs., Inc., No. 8:12-cv-03701-JKB, 2014 WL 109065 (D.Md. Jan. 10, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.